               Case 2:21-cr-00192-NJK Document 16 Filed 08/13/21 Page 1 of 3




 1
 2                                UNITED STATES DISTRICT COURT
 3                                          DISTRICT OF NEVADA
 4
 5   UNITED STATES OF AMERICA,                                   Case No.: 2:21-cr-00192-NJK
 6                             Plaintiff,                             ORDER RE: TRIAL
 7   v.
 8   MATTHEW FRIED,
 9                            Defendant.
10           This case is set for trial on September 14, 2021, at 9:30 a.m. in Courtroom 4B, with a
11 calendar call set for September 8, 2021, at 10:00 a.m. in Courtroom 4B.
12        1. WITNESSES. Counsel shall immediately subpoena all witnesses for the time and trial
13           date as listed above.
14        2. COUNSEL FOR ALL PARTIES SHALL COMPLY WITH THE FOLLOWING:
15              a. STIPULATIONS FOR CONTINUANCE OF TRIAL DATE. On or before
16                  August 19, 2021 at 12:00 p.m., the parties shall file with the Clerk of Court all
17                  stipulations for continuance of the trial date.
18              b. MOTIONS IN LIMINE. On or before August 12, 2021, the parties shall file any
19                  motions in limine. All motions in limine must include a certificate that the parties
20                  participated in a meet and confer, but were unable to resolve the matter without
21                  Court involvement. Responses shall be filed no later than August 19, 2021. Replies
22                  shall be filed only with leave of court. To the extent the Court has not yet ruled on
23                  motions in limine, the parties shall be prepared to argue the motions at the calendar
24                  call.
25              c. TRIAL BRIEFS. The parties must file their trial briefs on or before September 7,
26                  2021. On the day of trial, each party must serve its trial brief on the other party.
27                  Each trial brief must contain a concise statement of the facts which the party
28                  believes the evidence will show, its theory of recovery or defense, and a factual and

                                                       1
     Case 2:21-cr-00192-NJK Document 16 Filed 08/13/21 Page 2 of 3




 1      legal discussion of any evidentiary problems or special issues which the party
 2      anticipates will arise at trial.
 3   d. SUGGESTED VOIR DIRE QUESTIONS. The parties must file proposed voir
 4      dire questions on or before September 7, 2021.
 5   e. WITNESS LISTS. The parties must file the original list of witnesses expected to
 6      be called on behalf of each party, no later than September 7, 2021.
 7   f. EXHIBIT LISTS. On or before September 7, 2021, the parties must file the
 8      original complete exhibit list of all exhibits intended to be used during trial. At the
 9      same time, each party must serve upon all other parties a copy of the same.
10   g. MARKING EXHIBITS. On or before September 7, 2021, the parties must meet,
11      confer, pre-mark, and exchange all trial exhibits. The United States shall use
12      numerals and Defendant shall use letters. Counsel must file a notice confirming
13      that the exhibits have been pre-marked.
14   h. EXHIBIT BINDERS. Each party’s exhibits are to be placed in a 3-ring binder
15      with marked dividers. The binder must be clearly marked on the front and side
16      with the case caption and number. At the commencement of trial, counsel must
17      provide the Courtroom Administrator with the binder containing the original
18      exhibits and a courtesy set for the trial judge. The exhibits shall remain in the
19      custody of the clerk, unless otherwise ordered.
20   i. JURY INSTRUCTIONS AND VERDICT FORMS. On or before September 7,
21      2021, the parties shall jointly file a set of agreed-upon jury instructions and
22      proposed verdict forms. A copy of the agreed-upon jury instructions and verdict
23      forms must also be submitted in Word format to chambers by email to
24      NJK_Chambers@nvd.uscourts.gov. The parties shall both file on the docket and
25      submit additional proposed jury instructions and verdict forms in Word format to
26      chambers by email at the same address. The latter must include the authority and
27      argument for each instruction. Any modifications of instructions from statutory
28      authority, the Ninth Circuit Manual of Model Jury Instructions, or any other model

                                           2
          Case 2:21-cr-00192-NJK Document 16 Filed 08/13/21 Page 3 of 3




 1              instructions must specifically state the modification made to the original source and
 2              the authority and argument supporting the modification.
 3   3. TRIAL SCHEDULE. Trial will generally begin at 9:00 a.m. and end at 5:00 p.m. Monday
 4      through Friday. However, parties should plan to be available between 8:00 a.m. and 9:00
 5      a.m. each day of trial to address matters outside of the presence of the jury. This standard
 6      trial schedule may be modified for good cause; however, requests shall be submitted at the
 7      calendar call or before the written trial schedule is issued to jurors.
 8   4. USE OF EVIDENCE DISPLAY EQUIPMENT. Counsel wishing to use the Court’s
 9      evidence display equipment must contact the Courtroom Administrator at least two weeks
10      before trial for training or instruction and availability for use at trial.
11   5. EXPEDITED OR DAILY TRANSCRIPTS. Any party that will require expedited or
12      daily transcripts must notify the Electronic Court Recorder Operator (ECRO) at 702-464-
13      5434, immediately upon receipt of this order. The ECRO will provide instructions with
14      respect to expedited or daily transcripts. Failure to timely notify the ECRO may result in
15      an inability to provide expedited or daily transcripts.
16   6. SANCTIONS. As provided for under the Local Rules of Practice of this Court, the Court
17      will consider the imposition of sanctions against any attorney who (1) fails to timely
18      comply with the provisions of this Order including, but not limited to, the failure to appear
19      for calendar call without having been excused by the Court; or (2) fails to timely comply
20      with any other order that schedules an appearance or a deadline for trial preparation.
21   7. CONTACT PERSON. All questions and information regarding the trial calendar are to
22      be directed to Ari Caytuero, Courtroom Administrator, at Ari_Caytuero@nvd.uscourts.gov
23      or 702-464-5566.
24      IT IS SO ORDERED.
25      DATED: August 13, 2021.
26
27
                                                 NANCY J. KOPPE
28                                               UNITED STATES MAGISTRATE JUDGE

                                                    3
